Citation Nr: 1742741	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-28 984A		DATE


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected bilateral hearing loss.  

2.  Entitlement to an increased evaluation for service-connected residuals of a right knee dislocation (right knee disability).


ORDER

An increased initial evaluation for bilateral hearing loss is denied.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss manifested in no greater than Level I hearing loss bilaterally.


CONCLUSION OF LAW

The criteria for an increased initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85. 4.86 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from April 1977 to July 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of an increased evaluation for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test, the Maryland CNC test, together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI-VII, Diagnostic Code 6100.  Hearing acuity levels are assigned using just the puretone audiometry tests only where the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties or inconsistent speech discrimination test scores, for instance, or where exceptional patterns of hearing impairment exist.  38 C.F.R. §§ 4.85(c), 4.86.

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a)-(b).  In these circumstances, the hearing acuity level will be assigned using either Table VI or Table VIa, whichever yields the higher level.  Id. 

The Veteran seeks an increased initial evaluation for his service-connected bilateral hearing loss.  In conjunction with his claim for service connection, the Veteran underwent an April 2014 VA audiological examination, which returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
20
20
20
35
40
98%
LEFT
20
25
25
45
50
94%

The average puretone threshold was 28.75 decibels in the right ear and 36.25 decibels in the left ear.  Applying these results to Table VI yields a finding of Level I hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85(d).  Where hearing loss is at Level I in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id. § 4.85(e).

The Veteran's VA treatment records reflect a visit to audiology in February 2016.  Although the numerical results of the audiogram are not recorded, the treatment note reported "borderline normal/mild sensorineural hearing loss" and "[e]xcellent (96%) speech discrimination."  To achieve a hearing loss level higher than Level I with 96% speech discrimination, the average puretone threshold must be 58 or greater, which would indicate at least a moderate degree of sensorineural hearing loss.  

A July 2016 VA audiological examination returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
30
25
15
25
30
94%
LEFT
30
35
25
35
35
96%

The average puretone threshold was 23.75 decibels in the right ear and 32.5 decibels in the left ear.  Applying these results to Table VI yields a finding of Level I hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85(d).  Where hearing loss is at Level I in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id. § 4.85(e).

As noted above, disability ratings for hearing loss are derived from a mechanical application of audiometric testing results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  As all the recorded audiometric testing from the period on appeal indicates a noncompensable disability evaluation, the Board finds that an increased initial evaluation for bilateral hearing loss is not warranted.


REMAND

The Veteran seeks an increased evaluation for his right knee disability.  He most recently underwent a VA knee examination in September 2013 which resulted in a full range of motion in his right knee; a general examination in a November 2013 VA treatment record also indicated a full range of motion.  

However, the Veteran submitted a written statement in April 2015 indicating that his knee symptoms had worsened.  His VA treatment records reflect ongoing complaints of and treatment for right knee pain, including issuing a knee brace.  

Accordingly, as the evidence suggests the Veteran's right knee disability has worsened since his last VA examination in September 2013, the Board finds that a remand is necessary in order to obtain another VA examination to determine the current severity of the Veteran's right knee disability.  See 38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Range of motion testing in active and passive motion in weight-bearing and non-weight-bearing, paired with the opposing joint, should be performed.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Charleston VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the nature and current severity of the Veteran's service-connected right knee disability.  

The examiner must test range of motion for pain in both knee joints in active and passive motion, on weight-bearing and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she could clearly explain why this is so.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Department of Veterans Affairs


